

DEVELOPMENT SERVICES AGREEMENT


This Development Services Agreement (“Agreement”) is made this 22nd day of
December, 2010, (“Effective Date”) by and between NorthStar Partners Consulting,
LLC, a Connecticut limited liability company (“Company”), and I-Web Media, Inc.,
a Delaware corporation dba Heartland Bridge Capital (“I-Web”).  Each of the
Company and I-Web shall be referred to herein as a “Party” and collectively as
the “Parties.”


RECITALS


WHEREAS, I-Web wishes to determine the commercialization options for an
innovative new tampon technology (the “Technology”);


WHEREAS, the Company has experience and expertise in the developing the consumer
value propositions (concept platforms) and volumetric modeling necessary to
assess commercialization options;


WHEREAS, I-Web wishes to retain the Company to determine the commercialization
options for the Technology;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and I-Web, intending to
be legally bound, hereby agree as follows:


AGREEMENT


1.           Services


Scope of Work.  Subject to the terms and conditions of this Agreement, the
Company shall provide to I-Web: (i) the services  described in the Statement of
Work (“SOW”), appended to this Agreement as Attachment A (“Services”); (ii) such
programming, consulting, and other services related to the Services as may be
agreed upon by the Parties; and (iii) such deliverable goods and works
(“Deliverables”) as set forth in a Statement of Work, as appended to this
Agreement as Attachment A.


2.           Operations


2.1           Project Manager.  The Company shall appoint a Project Manager with
overall responsibility for Company’s performance under this Agreement.  Subject
to and in accordance with the terms and requirements of this Agreement, the
Project Manager shall:


(a)   ensure that the appropriate service level standards are met;
(b)   meet regularly with designated I-Web representatives (which may include
independent consultants) to review the Company’s performance, coordinate the
provision of Services to I-Web, and discuss future I-Web requirements;
(c)   ensure that adequate personnel of the Company are available and are
provided the tools, training, and support necessary to meet appropriate
performance requirements;
(d)  supervise the Company personnel to ensure that the Services are provided in
accordance with this Agreement;

 
 

--------------------------------------------------------------------------------

 


(e)   modify, in consultation with I-Web, the Services; and
(f)   serve as the principal interface between the Company and I-Web with
respect to all issues relating to the Services.


2.2           Service Changes.  In the event that I-Web wishes to request
changes in the Services, including additions, deletions, and rearrangements
(“Changes”), I-Web shall submit such requests to the Company in writing (for the
purposes of this Agreement the terms “writing,” “agreement in writing” or
“written agreement” will include correspondence by electronic mail).  The
Company will provide I-Web with good faith estimates of the cost to I-Web for
such Changes and will advise as to the most cost-effective and efficient means
of implementing such requested Changes.  The Company is responsible for
implementing Change requests and I-Web shall pay the appropriate charges, if
any, in accordance with the agreement of the Parties as confirmed in a written
amendment to this Agreement.


2.3           Mutual Cooperation.  Both I-Web and the Company agree to provide
all cooperation reasonably necessary to effectuate the purposes of this
Agreement in a timely and efficient manner.


3.           Fees/Payments


3.1           Service Fees. The fees for the Services shall be as follows


(a)           $7,000 in cash paid within seven (7) days of the Effective Date;
and


(b)           a Warrant to purchase 25,000 shares of I-Web’s common stock,
restricted in accordance with Rule 144, with an exercise price of Four Dollars
($4) per share (and the other rights and preferences as set forth in the form of
Warrant attached hereto as Attachment C), which shall vest in accordance with
the thresholds set forth in the Fee Schedule, attached hereto as Attachment B.


In addition to the fees set forth above and on Attachment B, I-Web shall
reimburse the Company for actual expenses at cost, including travel, reasonably
incurred by the Company in response to requests for services and other mutually
agreed reimbursable costs.


3.2.           Additional Systems or Services.  In the event that I-Web requests
the Company to perform additional services, or requests an expansion in the
scope of Services, the Company shall submit a proposal in writing to I-Web,
specifying the scope of the proposed work and the fees to be charged.  Upon
I-Web’s written agreement to the work specifications and charges, the Company
shall perform the work as directed, all other terms and conditions of this
Agreement to apply.


4.           Updates and Taxes


4.1           Weekly Updates.  The Company will provide I-Web with weekly
updates regarding the Services and the Company’s progress.


4.2           Taxes. All applicable federal, state, and/or local taxes for the
fees paid under this Agreement will be the responsibility of the Company.  The
Company agrees to pay and remit all such applicable taxes to the respective
taxing authorities.

 
 

--------------------------------------------------------------------------------

 


5.           Term and Renewal.  The term of this Agreement shall be for a period
of one year, commencing on the Effective Date and expiring one year later.  This
Agreement shall not be renewed or extended unless the Parties agree in writing.


6.           Termination


6.1           This Agreement may be terminated prior to completion by: (a) the
written agreement of both Parties; (b) by either Party in the event that other
Party shall be in default of its material obligations under this Agreement and
shall fail to remedy such default within fifteen (15) days after receipt of
written notice thereof, in which case, this Agreement shall terminate upon
expiration of the fifteen (15) day period; (c) immediately, by either Party if
the other Party ceases to do business or is dissolved or becomes bankrupt or
insolvent or makes any assignment for the benefit of its creditors or if a
receiver is appointed to direct its business; or (d) by I-Web at any time for
its convenience upon fifteen (15) days prior written notice, in which case,
I-Web’s sole liability shall be to pay the Company for services actually
rendered and reasonable expenses incurred as of the effective date of
termination.  All remedies shall be cumulative.


6.2                 In the event of termination of this Agreement for any reason
whatsoever, the Company shall deliver to I-Web all information and/or materials
gathered by the Company through the provision of its development services under
this Agreement to the point of termination.


7.           Warranties and Representations of the Company


The Company represents and warranties the following:


7.1           Corporate Good Standing.  The Company is a limited liability
company, duly organized, validly existing, and in good standing under the laws
of Connecticut, and has all requisite corporate power and authority to carry on
its business as now conducted by it and to own and operate its assets as now
owned and operated by it.


7.2           Authority; Enforceability.


(a)           The Company has the right, power, and authority to execute and
deliver this Agreement, and to perform its obligations hereunder.  This
Agreement constitutes (or will, when executed and delivered as contemplated
herein, constitute) the legally binding obligations of the Company, enforceable
in accordance with their respective terms.


(b)           The execution, delivery, and performance of this Agreement by the
Company, and the consummation of the transactions contemplated hereby, do not
and will not: (i) require the consent, waiver, approval, license, or other
authorization of any person, except as provided for herein; (ii) violate any of
provision of applicable law; (iii) contravene, conflict with, or result in a
violation of any provision of the Company’s organizational documents; (iv)
conflict with, require a consent or waiver under, result in the termination of
any provisions of, constitute a default under, accelerate any obligations
arising under, trigger any payment under, result in the creation of any lien
pursuant to, or otherwise adversely affect, any contract to which the Company is
a party or by which any of its assets are bound, in each such case whether with
or without the giving of notice, the passage of time, or both.

 
 

--------------------------------------------------------------------------------

 


(c)           All requisite corporate action has been taken by the Company to
authorize and approve the execution and delivery of this Agreement, the
performance by the Company of its obligations hereunder, and of all other acts
necessary or appropriate for the consummation of the transactions contemplated
by this Agreement.
 
7.3           Professional Services.  The Services to be performed by the
Company hereunder shall be performed in a timely and professional manner by
qualified personnel familiar with the Services.  All Services and Deliverables
shall meet or exceed industry standards for such Services and Deliverables.


7.4           The performance by the Company of its obligations hereunder shall
at all times be in compliance with all applicable laws, rules, and regulations.


7.5           The Company is authorized to enter into and perform this
Agreement.


7.6           The Company represents that it: (i) is acquiring the Warrant
solely for its own account and beneficial interest for investment and not for
sale or with a view to distribution of the Warrant or any part thereof; (ii) has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same;
and (iii) does not presently have reason to anticipate a change in such
intention.
 
7.7           The investment in the Warrant involves a high degree of risk, and
represents that it is able, without materially impairing its financial
condition, to hold the Warrant for an indefinite period of time and to suffer a
complete loss of its investment.
 
7.8           The Company further acknowledges that the Warrant is a restricted
security under Rule 144 of the Act (as defined below), and, therefore, when
issued by I-Web to the Company will contain a restrictive legend substantially
similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Without in any way limiting the representations set forth above, the Company
further agrees not to make any disposition of all or any portion of the Warrant
unless and until:
 
(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
(ii)           The Company shall have notified I-Web of the proposed disposition
and shall have furnished I-Web with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by I-Web, the
Company shall have furnished I-Web with an opinion of counsel, reasonably
satisfactory to I-Web, that such disposition will not require registration under
the Act or any applicable state securities laws.

 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Company to a partner (or retired partner) of the Company, or transfers by
gift, will, or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
(including the Registration Rights Agreement) to the same extent as if they were
the Company hereunder.
 
8.           Representation and Warranties of I-Web


I-Web represents and warranties the following:


8.1           Corporate Good Standing.  I-Web is a corporation, duly organized,
validly existing, and in good standing under the laws of Delaware, and has all
requisite corporate power and authority to carry on its business as now
conducted by it and to own and operate its assets as now owned and operated by
it.


8.2           Authority; Enforceability.


(a)           I-Web has the right, power, and authority to execute and deliver
this Agreement, and to perform its obligations hereunder.  This Agreement
constitutes (or will, when executed and delivered as contemplated herein,
constitute) the legally binding obligations of I-Web, enforceable in accordance
with their respective terms.


(b)           The execution, delivery, and performance of this Agreement by
I-Web, and the consummation of the transactions contemplated hereby, do not and
will not: (i) require the consent, waiver, approval, license, or other
authorization of any person, except as provided for herein; (ii) violate any of
provision of applicable law; (iii) contravene, conflict with, or result in a
violation of any provision of I-Web’s organizational documents; (iv) conflict
with, require a consent or waiver under, result in the termination of any
provisions of, constitute a default under, accelerate any obligations arising
under, trigger any payment under, result in the creation of any lien pursuant
to, or otherwise adversely affect, any contract to which I-Web is a party or by
which any of its assets are bound, in each such case whether with or without the
giving of notice, the passage of time, or both.


(c)           All requisite corporate action has been taken by I-Web to
authorize and approve the execution and delivery of this Agreement, the
performance by I-Web of its obligations hereunder, and of all other acts
necessary or appropriate for the consummation of the transactions contemplated
by this Agreement.
 
8.3           I-Web is the owner of the Technology and as such has the authority
to authorize the Company to perform the Services.


9.           Confidential Information


9.1           The Company shall keep in strictest confidence and shall not,
without the prior written consent of I-Web, disclose to any third party, or use
for any purpose other than in the performance of this Agreement, any information
regarding the business affairs of I-Web or I-Web’s clients that the Company may
acquire or develop in connection with its performance of this
Agreement.  Notwithstanding the foregoing, the Company shall have no obligation
of confidentiality with respect to information which: (a) is or becomes public
domain, through no fault of the Company; (b) The Company can establish was in
its possession at the time of disclosure hereunder; or (c) was lawfully received
from a third party that had a right to disclose such information.  Upon demand
or termination of this Agreement, for any reason whatsoever, the Company shall
deliver to I-Web all materials related to I-Web or I-Web’s clients in the
Company’s possession.

 
 

--------------------------------------------------------------------------------

 


9.2           The Company acknowledges that unauthorized disclosure or use of
any I-Web confidential material may result in irreparable harm to I-Web and the
Company agrees that I-Web may, in addition to any other remedies available to
it, seek and obtain injunctive relief against the breach or threatened breach of
the Company’s confidentiality obligations hereunder.


10.           Ownership


10.1           I-Web shall exclusively own and have all right, title and
interest (including but not limited to, all copyrights, patents, trademarks, and
trade secrets) in and to all information related to I-Web and the Technology
derived from the performance of the Services, related documentation, and any
other Deliverables prepared in the performance of this Agreement and any
inventions conceived or created by Company in the performance of this Agreement
(the “Results”).  The Company agrees not to disclose or reproduce the Results,
except as may be expressly agreed by I-Web in writing.  The Company agrees to
execute such documents as may be necessary to vest sole ownership of the Results
in I-Web.


10.2           To the extent that the Deliverables contain the pre-existing
intellectual property of Company or a third party, the Company hereby warrants
that it owns or has legal rights to such intellectual property with full right
to license same to I-Web, and hereby grants to I-Web and its affiliates a
paid-up non-exclusive, worldwide license to use with rights to sublicense and
display such intellectual property in connection with the use of the Results
created by the Services and the Deliverables.


11.          Assignment. The Company may not delegate its duties, assign, or
otherwise transfer its rights or obligations under this Agreement, in whole or
in part, without the prior written consent of I-Web.  Any attempted assignment
without I-Web’s prior written consent shall be void.


12.          Insurance Requirements.      The Company will provide appropriate
insurance coverage for the performance of the Services.


13.          Applicable Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Texas without effect of the
conflicts of law rules.  The Company and I-Web hereby consent to the exclusive
jurisdiction in the state and federal courts sitting in and for the County of
Fort Bend, State of Texas.


14.          Independent Contractor.  In performing this Agreement, the Company
and I-Web shall operate as and have the status of independent contractors and
neither shall act as an agent or employee of the other.  Neither Party shall
have any power or authority to bind or obligate the other Party in any manner to
any third party.


15.           Notices.  Any notice, request, demand, or other communication
given pursuant to the terms of this Agreement shall be deemed given upon
delivery, and may only be delivered or sent via hand delivery, facsimile,
electronic mail (with confirmation of receipt), or by overnight courier,
correctly addressed to the addresses of the parties indicated below or at such
other address as such Party shall in writing have advised the other Party.

 
 

--------------------------------------------------------------------------------

 


If to I-Web:
James F. Groelinger
 
Chief Executive Officer
 
I-Web Media, Inc.
 
1 International Boulevard, Suite 400
 
Mahwah, NJ  07495
 
E-mail: jgroelinger@hbcapital.com
 
Fax:  (518) 252-3917



With a copy to:
Craig V. Butler, Esq.
 
The Lebrecht Group, APLC
 
9900 Research Drive
 
Irvine, CA  92628
 
Facsimile: (949) 635-1244
 
E-mail:  cbutler@thelebrechtgroup.com



If to the Company:
NorthStar Partners Consulting, LLC
 
10 Saugatuck Avenue
 
Westport, CT  06880
 
Attn.:  John Linderman
 
Fax:  (203) 226-9029
 
E-mail:  jlinderman@northstarpartnersinc.com



16.          Severability. If any provision of this Agreement shall be held
illegal, unenforceable, or in conflict with any law, the validity of the
remaining portions or provisions hereof shall not be affected thereby, and the
offending provision shall be given effect to the greatest extent allowed by law.


17.          Waiver.  The failure of either party to exercise any right provided
for herein or to enforce any breach of this Agreement shall not be deemed to be
a waiver of any right hereunder or a waiver of any rights that arise from a
subsequent breach of this Agreement.


18.          Entire Agreement. The Parties agree that this Agreement, including
any referenced exhibits and attachments, is the entire, complete, and exclusive
statement of agreement and supersedes all proposals, understandings,
representations, conditions, warranties, covenants, and all other communications
between the Parties, oral or written, relating to the subject matter hereof.
 This Agreement may only be amended or modified pursuant to a written instrument
signed by a duly authorized representative of each Party.  This Agreement may be
executed in multiple counterparts, and by electronic means, each counterpart
constituting an original.


“Company”
 
“I-Web”
     
NorthStar Partners Consulting, LLC
 
I-Web Media, Inc.,
a Connecticut limited liability company
 
a Delaware corporation
     
/s/ John Linderman
 
/s/ James F. Groelinger
By:
John Linderman
 
By:
James F. Groelinger
Its:
Managing Director
 
Its:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A


STATEMENT OF WORK

 
 

--------------------------------------------------------------------------------

 



I-Web Media, Inc. dba
Heartland Bridge Capital
 
Concept Validation
Statement of Work
 
December 22, 2010
 

 
 
 

--------------------------------------------------------------------------------

 


Contents 

--------------------------------------------------------------------------------



The Statement of Work consists of the following sections:


I.
       Background

II.
       Project Objectives

III.
       Recommended Overall Solution/Approach

IV.
       Recommended Approach/Deliverables

V.
       Timing

VI.
       Staffing



I.  Background 

--------------------------------------------------------------------------------



This Statement of Work is being issued in conjunction with that certain
Development Services Agreement by and between I-Web Media, Inc., dba Heartland
Bridge Capital (the “Company”) and NorthStar Partners Consulting, Inc.
(“NSP”).  The Company’s management  is considering the commercialization options
for an innovative new tampon technology targeted to menstruating women between
the ages of 15 and 49. Initial patent filings on the new technology have been
processed and early product prototype design has been completed. This technology
represents an innovative, new tampon product application for target consumers
that has the potential to deliver several important and contemporary advantages
relative to the current competitive product offerings.


The Company is now poised to move into an early commercialization phase for this
new technology. The primary models involve alternate business development
options with leading consumer packaged goods companies (CPG) that currently (or
potentially) compete within the feminine protection category.  While it is
premature to assume that the final commercialization path will involve a license
or sale of the Company technology, it is viewed currently as the most favorable
scenario based on the significant marketing and logistical hurdles required to
launch new technology and effectively compete within this product category.


A core requirement to assess the commercial viability of this new technology
involves soliciting consumer purchase and usage reaction to the proposition.
Based on favorable consumer interest, the research will enable for development
of volumetric scenarios that build from core assumptions on trial, repeat and
price/value. Assuming the volumetric modeling defines a business potential that
meets the target CPG business development hurdle rates, the Company is
interested in engaging potential CPG target companies in relationship and
business development discussions.


NorthStar Capabilities:


NSP is ideally positioned to assist the Company in developing the required
consumer value proposition (concept platforms) and volumetric modeling to assess
commercial option potential. NSP consultants have extensive experience in new
product innovation (specifically within the feminine protection category),
business modeling and business development. NSP has worked successfully with
several start-up companies seeking to bring new technologies to the retail and
healthcare professional channels via strategic partnerships with large CPG
companies. Notably, our prior experience in helping find a successful
commercialization partner for the Myself® product provides us a solid
relationship platform to expand the new technology opportunity. In summary, we
have significant direct category and consumer insights experience combined with
contemporary access to the leading CPG companies that are most likely to be
interested in the technology to ensure a rapid product feasibility assessment.

 
 

--------------------------------------------------------------------------------

 


Project Scope:


To initially engage in this business opportunity, the Company requires an
assessment of the market opportunity (based on consumer concept exposure) and
competitive landscape. NSP will combine information from a market and
competitive assessment with pro forma business modeling based on an initial set
of business assumptions and operating strategies developed jointly with the
Company management team.


After the concept validation and pro forma modeling has been completed NSP will
proceed to establish a comprehensive business development strategy including the
representation of the technology with mutually agreed CPG target companies. This
second phase of activity will span the entire early stream business
representation responsibilities (e.g. preliminary interest solicitation, process
approval facilitation, financial milestone agreements and final business
development agreement negotiation).


The commercialization plans and volumetric modeling will be based on detailed
assessment of available market information and customized consumer research:


 
·
Consumer insight development to be used for developing concept platforms.  (This
activity may require access to syndicated databases [IRI or AC Nielsen] or other
relevant category/consumer syndicated research.);

 
·
Brand positioning development to optimize the product positioning in the context
of the competitive market as well as define important product features and
offerings;

 
·
Retail pricing relative to competitive offerings.



This proposal identifies the approach and consulting costs associated with
concept potential for the new technology.


II.   Project Objectives

--------------------------------------------------------------------------------

 
Overall


n
To validate the potential consumer sales and market share potential of the new
feminine protection technology.



Specific


n
To develop a range of concept platforms (anticipate two distinct platforms) that
can be used in consumer research to quantify the volumetric potential.



n
To design, field and report results from a quantitative consumer research study
using nationally recognized standards for research protocol that are consistent
with leading CPG company standards.



n
To define the volumetric potential for the winning concept platform(s) utilizing
proven business forecasting techniques that leverage the consumer research
insights.



n
To develop an initial commercialization plan of target companies and potential
value proposition alignment scenarios customized to each target company.


 
 

--------------------------------------------------------------------------------

 


III.           Recommended Overall Solution/Approach


NSP’s recommended approach consists of three stages:  Stage 1 focuses on
development of alternate concept platforms; Stage 2 executes the consumer
research to validate business potential; Stage 3 provides the early
commercialization plan to begin target CPG company interest solicitation.
 
IV.            Recommended Approach/Deliverables
 
What follows is a summary of the recommended process steps and deliverables
within each project stage.


Stage 1:  Concept Development


NSP will review any existing knowledge estate provided by the Company related to
understanding the current and future evolution of the product technology. This
foundation will be complimented by review of consumer and retail category
insights that can guide development of alternate concept development platforms.
NSP will leverage these insights into compelling concept platforms that provide
a relevant description of the product proposition and key benefits for the end
use consumer.


Stage 2:  Research Implementation


Stage 2 provides for quantitative consumer testing of alternate concept
platforms to assess overall business potential. Research is designed to provide
nationally representative consumer feedback to each concept platform.  Feedback
will include overall purchase interest, likes and dislikes, key points of
concept take-away, overall product value, and level of differentiation.
Additionally research will be conducted with a predefined range of CPG brand
names to assess the optimal brand fit.


This research will be executed by a nationally recognized research provider
(FamilyTime) under the direct management of NSP. FamilyTime has conducted over
1000 consumer concept test over the past 5 years working with Fortune 50 CPG
companies to small start-up operations.


The basic research specifications define a minimum sample size of 300 consumers
for each concept. Consumers will only be exposed to a single concept. Screening
and qualification of research participants will be performed to ensure a
balanced geographic and demographic sample. Qualified participants will be
screened to represent core feminine protection needs (women 18-49; with an over
quota of women 25-35) Respondents will represent all forms of feminine
protection products with an over quota on tampon consumers.


Qualified respondents will be invited to take the survey by email with the
concept test delivered via an interactive (web based) survey. NSP will work
directly with the research provider to ensure compliance to standards and
development of the questionnaire.

 
 

--------------------------------------------------------------------------------

 


STAGE 3:  Commercialization Plan


Stage 3 will provide management with a detailed assessment of volume potential
for the winning concept platform(s). NSP will integrate research results into a
proven business model to quantify sales potential.


Based on management agreement to business potential and assuming predefined
hurdle rates area achieved, NSP will develop an initial commercialization plan.
This plan will identify a prioritized list of target CPG companies along with an
initial articulation of the value proposition alignment, supported by the
consumer research insights.


At the conclusion of this initial engagement the Company will be in a position
to prioritize business development initiatives and investments required to bring
the technology to market. With this important hurdle completed, NSP will
immediately transition efforts to building relationships with target companies
and engage in the initial solicitation processes. It is understood consulting
fees and business costs associated with these NSP activities will be defined
under separate cover.
 
V.    Timing 

--------------------------------------------------------------------------------



Assuming project approval by December 27, 2010, the preliminary milestone dates
are as follows:


Activity
 
Milestone Date
Project Kick-Off/Orientation (via conference call)
 
w/o December 27, 2010
Research design and plan
 
w/o January 3, 2011
Research implementation (field complete)
 
w/o January 24, 2011
Data tabulation, Report generation, Business modeling
 
w/o January 31, 2011
Research report presentation
 
w/o February 7, 2011
Commercialization plan finalization
 
w/o February 14, 2011

 
VI.   Staffing

--------------------------------------------------------------------------------

 
Staffing for this initiative includes:


NorthStar Associate
 
Title
Jamie Barickman
 
Managing Director
John Linderman
 
Managing Director, Project Lead
Susan O’ Donnell
 
Project Administration

 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT B


FEE SCHEDULE


Assuming project approval by December 27, 2010, the preliminary milestone dates
and applicable fees are as follows:


Activity Benchmark
 
Milestone Date
 
Warrant Vesting (1)
 
Project Kick-Off/Orientation (via conference call)
 
w/o December 27, 2010
    50 %
Research design and plan
 
w/o January 3, 2011
    0 %
Research implementation (field complete)
 
w/o January 24, 2011
    0 %
Data tabulation, Report generation, Business modeling
 
w/o January 31, 2011
    0 %
Research report presentation
 
w/o February 7, 2011
    0 %
Commercialization plan finalization
 
w/o February 14, 2011
    50 %





(1)           Pursuant to Section 3, the Warrants will vest 50% up front and 50%
upon completion of the commercialization plan finalization.


When completed the Commercialization Plan will provide I-Web’s management with a
detailed assessment of volume potential for the winning concept
platform(s).  The Company will integrate research results into a proven business
model to quantify sales potential.


Based on I-Web’s agreement to business potential and assuming predefined hurdle
rates area achieved, the Company will develop an initial commercialization plan.
This plan will identify a prioritized list of target CPG companies along with an
initial articulation of the value proposition alignment, supported by consumer
research insights.


At the conclusion of this initial engagement I-Web will be in a position to
prioritize business development initiatives and investments required to bring
the technology to market.  With this important hurdle completed, the Company
will immediately transition efforts to building relationships with target
companies and engage in the initial solicitation processes.


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT C


FORM OF WARRANT



 
 

--------------------------------------------------------------------------------

 